DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 11/23/2020 has been considered.  A signed and initialed PTO-1449 that corresponds to the IDS is attached herewith.

Drawings
The drawings filed on 09/11/2020 have been accepted by the Examiner for examination purposes.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Optical detector element in claims 1, 6, 7, 11, 14, 15, 23, 29, 31, 33, 38, 39, 43, 46-47, 55, 61 and 63;
Optical source in claims 1, 4-5, 14-15, 30, 33-34, 36-37, 46-47, 57 and 62;
Signal combiner in claims 1, 17, 19, 23, 30 and 51;
Combiner module in claims 19 and 51;
Spectral selection element in claims 2-3;
Spectral filter in claims 3 and 35;
Logarithmic amplifier in claims 17-18 and 49-50;
Computing system in claims 19 and 51;
Smoothing module in claims 21-22 and 53-54;
Calibration module in claim 24;
Particle processing system in claims 25-27 and 57-59;
Air sorter in claims 26 and 58;
Microfluidic chip sorter in claims 28 and 60.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 7 is objected to because it is a word-for-word duplicate of claim 6. 
Claim 39 is objected to because it is a word-for-word duplicate of claim 38. 
As such claims 7 and 39 have not been examined. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 19, 33-36, 38 and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patt et al (US 2009/0014630 A1).
Claim 1 is rejected because Patt et al (Patt hereinafter) teaches of 
A detector system 10 (see Figure 1) with extended dynamic range (see abstract), comprising:  
a first optical detector 15 element having a first dynamic range that receives a first portion of light from an optical source, the first optical detector element generating a first detector output (see abstract; paragraphs [0005]-[0006], [0015]-[0016]; Figure 1); 
5a second optical detector 20 element having a second dynamic range that receives a second portion of light from the optical source, the second optical detector element generating a second detector output (see abstract; paragraphs [0005]-[0006], [0015]-[0016]; Figure 1); and 
a signal combiner 40 (microprocessor) that receives the first detector output and the second detector output and generates a combined signal having greater effective dynamic range than the first dynamic 10range and the second dynamic range (see abstract; paragraphs [0014], [0018]-[0019]; Figure 1). 
	
    PNG
    media_image1.png
    599
    734
    media_image1.png
    Greyscale


Claim 2 is rejected because Patt teaches of a spectral selection element 30 that limits the range of wavelengths in the first portion of light or the second portion of light (see paragraphs [0015]-[0017]; Figure 1). The light sources disclosed in paragraph [0015] have a suitable spectrum.  A first and second portions of light from a sample 5 are each directed to detectors 15 and 20 by a beamsplitter 30 that splits the light depending on the dynamic (wavelength/spectral) range of the detector (see paragraph [0016]).

Regarding claim 3, Patt teaches that the spectral selection element is a spectral filter.  A first and second portions of light from a sample 5 are each directed to detectors 15 and 20 by a beamsplitter 30 that splits the light depending on the dynamic (wavelength/spectral) range of the detector (see paragraph [0016]).

Regarding claim 4, Patt teaches that 15the first portion of light is in a range of 75% which is within the range of 50% to 99.99% of a total light output from the optical source (see paragraph [0016]; Figure 1).

Regarding claim 6, Patt teaches that the first optical detector element (photomultiplier tube (PMT)) is part of a first detector 20 20and the second optical detector element (photodiode) is part of a second detector 15 (see paragraph [0016]; Figure 1).

Regarding claim 19, Patt teaches that the signal combiner comprises a computing system including a processor, a memory, and a combiner module that, when executed, causes the processor to: receive the first detector output and the second detector output; 5generate the combined signal by combining the first detector output and the second optical detector (see paragraph [0018]).
Claims 33-36, 38 and 51 are rejected for the same reasons of rejection of claims 1-4, 6 and 19 respectively as detailed above because they are directed to a method for operating the system of claims 1-4, 6 and 19 and have limitations that are identical to that claimed in claims 1-4, 6 and 19 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 8-16, 20-22, 24-29, 32, 37, 40-48, 52-54, 56-61 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Patt et al (US 2009/0014630 A1).

Claim 5 is rejected for the same reasons of rejection of claim 4 and because, in view of Patt’s teaches that 15the first portion of light is in a range of 75% which is within the range of 50% to 99.99% of a total light output from the optical source (see paragraph [0016]; Figure 1), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to select a different or alternate portion of light in a range of 90% to 99.99% of the total light output from the optical source when that’s the range of interest for monitoring, analyzing or detecting light from a sample.

Regarding claims 8 and 9, Patt teaches of a photomultiplier and a photodiode as first and second detectors. Furthermore, Patt teaches of a photodiode having 0.3 mm active area diameter (see paragraph [0022]).  It is well-known in the art that the sensing area of photomultiplier is not related to the sensing area of photodiode, and therefore it is obvious to one of ordinary skill in the art to have same or different sensing areas for the first and second optical detectors as required depending on the amount of light that needs to be collected.  

Regarding claim 10, in view of Patt’s teaching of a photomultiplier and a photodiode as detectors, and because Patt teaches that detectors have sensing areas (see paragraph [0022]), selecting a sensor having any specific area range, such as from 0.5-3 mm2 for the first sensing area and 5 a range from 2-20 mm2 for the second sensing area, would have been an obvious matter of design choice to select detectors having specific sensing areas that is suitable for measuring a specific type of samples.  Design choice applies when old elements in the prior art perform the same function as the now claimed structures. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”). 

Regarding claims 11-13, selecting the pixel dimensions to perform a light detection function would have been an obvious matter of design choice.  Design choice applies when old elements in the prior art perform the same function as the now claimed structures. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”). 

Regarding claims 14-16, Patt teaches of a first attenuation element/filter disposed between the optical source/laser 110 G and the first optical detector element PMT (see Figure 2). Patt also teaches of a second attenuation element/filter disposed between the optical source/laser 110 R and the second optical detector element APD (see Figure 2). However, Patt is silent on attenuation factors of the filters. It is well-known in the art that light filters have attenuation factors to filter out or attenuate undesired wavelengths.  Selecting a desired attenuation factors for filters would have been an obvious matter of design choice.  Design choice applies when old elements in the prior art perform the same function as the now claimed structures. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”). 


    PNG
    media_image2.png
    446
    745
    media_image2.png
    Greyscale


Regarding claim 20, Patt teaches of a signal combiner 40 (microprocessor) generating combined signal using the first detector 20 and second detector 15 outputs (see paragraph [0018]). Setting threshold values above or below a combined signal value would have been an obvious matter of design choice.  Design choice applies when old elements in the prior art perform the same function as the now claimed structures. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”). 

Regarding claims 21 and 22, Patt teaches of a signal combiner 40 (microprocessor) generating combined signal using the first detector 20 and second detector 15 output signals (see paragraph [0018]). Modifying the combined signal for values near the threshold value using a smoothing module, wherein the smoothing module modifies the combined signal based upon a detector saturation input, smoothing module assumed to be a software module capable of attenuating any noise values, specifically due to Patt’s teaching of an intelligence module in the microprocessor module 40 (see paragraph [0018]), would have been an obvious matter of design choice.  Design choice applies when old elements in the prior art perform the same function as the now claimed structures. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”). 

Regarding claim 24, Pratt teaches that detector responsivities are determined from calibration data, from which it may be surmised or it would have been obvious to a person having ordinary skills in the art before the effective filing date of the instant application that Patt’s system comprises a calibration module configured to calibrate 20the first detector output or the second detector output in real time (see paragraphs [0018]-[0019]).

Regarding claims 25-28, prior art Patt discloses systems and methods for detecting light (see paragraph [0001]) and preferably to detect light emitted from light emitting samples or substances (see paragraph [0002]). In view of Patt’s disclosure, selecting the optical source to be illuminated particles flowing through an interrogation zone in a particle processing system, wherein the particle processing system is a jet in air sorter, or, wherein the particle processing system is a flow cytometer, or, wherein the flow cytometer is implemented using a microfluidic chip sorter, would have been an obvious matter of design choice.  Design choice applies when old elements in the prior art perform the same function as the now claimed structures. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”). 

Regarding claim 29, Patt teaches that the first optical detector element comprises a first 5photomultiplier and the second optical detector element comprises a photodiode (see paragraph [0016]).  In view of Patt’s teaching of using a photomultiplier and a photodiode as detectors, substituting the photodiode with a second photomultiplier would have been an obvious matter of design choice to change the detection wavelength range or to have alternate signal-to-noise characteristics depending on the type of sample to be monitored or analyzed.  Design choice applies when old elements in the prior art perform the same function as the now claimed structures. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”). 

Regarding claim 32, Patt teaches that the effective dynamic range of the combined signal is in 106 (6 decades) orders of magnitude (see paragraphs [0006], [0008], [0019] and [0023]). In view of Patt’s teaching of effective dynamic range of the combined signal is in 106 (6 decades) orders of magnitude, selecting the dynamic range to of the combined signal to be in a range from 107 and 1010 orders of magnitude, would have been an obvious matter of design choice.  Design choice applies when old elements in the prior art perform the same function as the now claimed structures. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”). 

Claims 37, 40-48, 52-54, 56-61 and 64 are rejected for the same reasons of rejection of claims 5, 8-16, 20-22, 24-29 and 32 respectively as detailed above because they are directed to a method for operating the system of claims 5, 8-16, 20-22, 24-29 and 32 and have limitations that are identical to that claimed in claims 5, 8-16, 20-22, 24-29 and 32 respectively.

The prior art cited in the accompanying PTO-892 is made of record and not relied upon, is considered pertinent to applicant's disclosure.

Allowable Subject Matter
Claims 17-18, 23, 30-31, 49-50, 55 and 62-63 are objected to because they are dependent on a rejected base claim, but would be allowable if the rejections to the respective base claim(s) can be overcome.  
The features claimed in claims 17-18, 23, 30-31, 49-50, 55 and 62-63 have allowable subject matter because prior art of record taken alone or in combination, fails to disclose or render obvious a system or method as claimed with features claimed in claims 17-18, 23, 30-31, 49-50, 55 and 62-63, in combination with the rest of the limitations of the respective claims.

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886